Aurelio, J.
Proceeding pursuant to article 78 of the Civil Practice Act. Petitioners seek to annul the order of respondent commissioner of the department of water supply, gas and electricity of the city of New York prohibiting the washing of automobiles until further notice and to revoke a penalty imposed. Petitioners recognize that a water famine confronts the city; indeed it is common knowledge. Petitioner asserts, however, that the commissioner has exceeded his power and that the restriction imposed on car washing discriminates against it and other auto laundries similarly situate since other nonessential industries using even more water than petitioner are not restricted. The commissioner of water supply, gas and electricity is vested with the power, to prevent water waste. Necessary restrictions required to be imposed, as the situation develops, lie within the discretion of the commissioner. Petitioner may not be heard to complain so long as the restrictions imposed to prevent water waste have a reasonable relation to the end sought to be attained. Property rights must yield to the safety and comfort of all the people. On the record before me, I conclude that the ban on car washing is neither arbitrary, capricious nor unreasonable. The application is in all respects denied.